DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-7 as originally filed on 02/20/20 are pending, and have been examined on the merits.  

Claim Objections
3.	Claims 1, 2, 4, & 7 are objected to because of the following informalities:  
	a.	In claim 1, line 3, the recitation of “a thermal conductive shell used to contact with the tumor tissue” should instead recite --a thermal conductive shell used to contact the tumor tissue-- for grammatical reasons.  
b.	In claim 1, lines 10-11, the recitation of “a thermal-conduction compensation arm contacted with the heat radiator” should instead recite --a thermal-conduction compensation arm in contact with the heat radiator-- for grammatical reasons.  
c.	In claim 2, lines 1-2, the recitation of “a controller that adjusts the current flowing the thermal resistance” should instead recite --a controller that adjusts the current flowing to the thermal resistance-- for grammatical reasons.  
d.	In claim 4, lines 2-3, the recitation of “an end of the thermal-conduction compensation arm that contacts with the heat radiator is high” should instead recite --an end of the thermal-conduction compensation arm that contacts the heat radiator is high-- for grammatical reasons.  
claim 4, line 3, the recitation of “and temperature of the other end” should instead recite --and a temperature of the other end-- for grammatical reasons.  
f.	In claim 7, line 1, the recitation of “wherein, an outer surface” should instead recite --wherein an outer surface-- for grammatical reasons.  
g.	In claim 7, line 2, the recitation of “seamlessly contacts with an inner wall” should instead recite --seamlessly contacts an inner wall-- for grammatical reasons.  
h.	In claim 7, lines 3-4, the recitation of “an inner wall of the heat radiator thermally contacts with the thermal resistance” should instead recite --an inner wall of the heat radiator thermally contacts the thermal resistance-- for grammatical reasons.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  Independent claim 1 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention without undue experimentation.  
	Independent claim 1 includes the limitations:   
a thermal-conduction compensation arm contacted with the heat radiator for allowing a temperature of a specific position of the thermal-conduction compensation arm to be the same with the thermal conductive shell, or an error there-between to be within a threshold; and 

a temperature sensor used to obtain an average temperature of the thermal conductive shell by collecting temperatures of the specific position of the thermal-conduction compensation arm.

Emphasis added.

	As an initial matter, the above-emphasized limitations appear to be inconsistent with the disclosure in the Specification.  For example, while the foregoing claim limitations recite allowing a temperature of a specific position of the thermal-conduction compensation arm to be the same with the thermal conductive shell, as well as collecting temperatures of the specific position of the thermal-conduction compensation arm, the Specification describes that it is actually the position of the temperature sensor on the arm that allegedly allows the sensed temperature to be the same with the temperature of the thermal conductive shell.  For example, the published application (U.S. 2020/0352621) recites:
[0044] In an aspect of the disclosure, by adjusting a fixed position where the temperature sensor is disposed on the thermal-conduction compensation arm, the temperature sensed by the temperature sensor is the same with the surface temperature of the thermal conductive shell, or an error existed between the temperatures can be controlled to be within a tolerance range. The controller can therefore controls the surface temperature of the thermal conductive shell precisely.

U.S. 2020/0352621, ¶[0044], emphasis added. 

***

[0047] … The temperature sensor is used to collect the temperatures at a specific position of the thermal-conduction compensation arm so as to calculate an average temperature of the thermal conductive shell.

U.S. 2020/0352621, ¶[0047], emphasis added. 

***

[0049] Temperature of an end of the thermal-conduction compensation arm that contacts with the heat radiator is high. Otherwise, temperature of the other end of the thermal-conduction compensation arm that is away from the heat radiator is low. By adjusting a position where the temperature sensor is disposed on the thermal-conduction compensation arm, a thermal conductive distance can be adjusted. Therefore, a purpose of temperature compensation can be achieved and the specific position where the temperature sensor is disposed can be finally confirmed.

U.S. 2020/0352621, ¶[0049], emphasis added. 

	As such, the foregoing passages make clear that it is actually the position of the temperature sensor on the thermal-conduction compensation arm, and not the position of the arm itself, that allegedly allows the sensed temperature to be the same with the temperature of the thermal conductive shell.
	Regardless, even if the claim limitations were consistent with the description provided in the Specification (noted above), it is not clear, nor has any explanation been provided, as to how a temperature measured by a temperature sensor placed at a specific position on an arm disposed within the thermal conductive shell [see FIG. 1] can be considered to be the same as the temperature of the thermal conductive shell itself [described as a thin-walled stainless steel shell - see, e.g., ¶[0040]].  Nor does there appear to be any description of how such an assertion could be verified.
For these reasons, as well as consideration of the Wands factors (set forth in detail below), the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the invention of claim 1 without undue experimentation.
	The Federal Circuit identified many factors (the “Wands factors”) to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  A discussion of relevant Wands factors is provided below.  
a.	The Scope or Breadth of the Claims (MPEP § 2164.08(b))
All questions of enablement are evaluated against the claimed subject matter. With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged “pioneer status” of invention irrelevant to enablement determination). 
	In the instant application, the scope of enablement provided to one skilled in the art by the disclosure is largely commensurate with the scope of protection sought by claim 1.  For example, ¶’s [0044] & [0047] of the published application all mirror the breadth of the language of independent claim 1 set forth above (without providing additional clarifying details).
	As an example, the Specification recites:
[0044] In an aspect of the disclosure, by adjusting a fixed position where the temperature sensor is disposed on the thermal-conduction compensation arm, the temperature sensed by the temperature sensor is the same with the surface temperature of the thermal conductive shell, or an error existed between the temperatures can be controlled to be within a tolerance range. The controller can therefore controls the surface temperature of the thermal conductive shell precisely.

U.S. 2020/0352621, ¶[0044], emphasis added. 

same as the surface temperature of the thermal conductive shell. 
The Specification further recites:
[0047] … The heater includes a thermal-conduction compensation arm that is connected with the heat radiator. The thermal-conduction compensation art [sic] causes the temperature at a specific position to be the same with the temperature of the thermal conductive shell, or have an error there-between within a range. The temperature sensor is used to collect the temperatures at a specific position of the thermal-conduction compensation arm so as to calculate an average temperature of the thermal conductive shell.

U.S. 2020/0352621, ¶[0047], emphasis added. 

	Again, no explanation or additional detail is provided establishing how the thermal-conduction compensation arm actually causes the temperature at a specific position to be the same as the temperature of the thermal conductive shell.
b.	The Nature of the Invention & the State of the Art (MPEP § 2164.05(a)) 
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  MPEP § 2164.05(a).  The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004)
The general nature of the invention relates to a thermal resistance heater applied for treatment of tumor [see ¶[0001]].  Two important functions of the thermal resistance heater, according to Applicant, are: (1) producing thermal energy but not electromagnetic radiation; and (2) controlling the surface temperature of the heater (which necessitates use of a temperature sensor) [see ¶[0004]].  Drawbacks associated with known/conventional placements of temperature sensors are addressed in ¶[0005].
not appear to describe considering a temperature measured by a temperature sensor placed at a specific position on a component (arm) disposed within a device housing (thermal conductive shell) to be considered to be the same as the temperature of the surface of the housing itself.
Accordingly, it does not appear that the state of the art could be relied-upon to find the disclosure enabling. 
c.	The Level of One of Ordinary Skill in the Art (MPEP § 2164.05(b)) 	The relative skill of those in the art refers to the skill level of those in the art in the technological field to which the claimed invention pertains. Where different arts are involved in the invention, the specification is enabling if it enables persons skilled in each art to carry out the aspect of the invention applicable to their specialty. In re Naquin, 398 F.2d 863, 866, 158 USPQ 317, 319 (CCPA 1968).  There is no evidence of record that different arts are involved in the invention.
d.	The Level of Predictability in the Art and the Amount of Direction Provided by the Inventor in the Specification (MPEP § 2164.03)
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
As noted above, the knowledge in the state of the art did not appear to include equating a temperature measured by a temperature sensor placed at a specific position on a component disposed within a device housing with the temperature of the surface of the housing itself.

e.	The Existence of Working Examples (MPEP § 2164.02)	The specification need not contain a [working] example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).  
With regard to the invention of claim 1, no working example (an example based on work actually performed) was described in the Specification.
Rather, the Specification (e.g., see ¶[0049]) appears to only provide a broad, conclusory description:
[0049] Temperature of an end of the thermal-conduction compensation arm that contacts with the heat radiator is high. Otherwise, temperature of the other end of the thermal-conduction compensation arm that is away from the heat radiator is low. By adjusting a position where the temperature sensor is disposed on the thermal-conduction compensation arm, a thermal conductive distance can be adjusted. Therefore, a purpose of temperature compensation can be achieved and the specific position where the temperature sensor is disposed can be finally confirmed.

U.S. 2020/0352621, ¶[0049], emphasis added. 

	No further explanation or detail is provided as to how the specific position of the temperature sensor on the arm is actually achieved or confirmed.   
f.	The Quantity of Experimentation Needed to Make or Use the Invention Based on the Content of the Disclosure (MPEP § 2164.06)


In the instant case, it is not clear how any experimentation could result in an effective system (as currently claimed in independent claim 1) based on the content of the disclosure, for the reasons addressed in detail above. 
Based on the foregoing consideration of the Wands factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the invention of claim 1 without undue experimentation.
6.	Due to the lack of enablement of independent claim 1, no prior art has been applied to claims 1-7.   
7.	Dependent claims 2-7 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(a).

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 3 & 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	Claim 3 recites the limitation “the temperature signals” in lines 1-2.  There is insufficient antecedent basis for this recitation in the claim.
11.	Claim 3 recites the limitation “the controller” in lines 2-3.  There is insufficient antecedent basis for this recitation in the claim.
Claim 3 recites the limitation “the current outputted by the controller” in lines 3-4.  There is insufficient antecedent basis for this recitation in the claim.
13.	Claim 4 recites the limitation “the temperature of an end of the thermal-conduction compensation arm” in lines 1-2.  There is insufficient antecedent basis for this recitation in the claim.
14.	Claim 4 recites the limitation “the temperature sensor disposed on the thermal-conduction compensation arm” in lines 5-6.  There is insufficient antecedent basis for this recitation in the claim.  More particularly, independent claim 1 (from which claim 4 depends) never recites that the temperature sensor is disposed on the thermal-conduction compensation arm.
15.	Claim 4 recites the limitation “the specific position where the temperature sensor is disposed is confirmed” in lines 8-9.  There is insufficient antecedent basis for this recitation in the claim.  More particularly, independent claim 1 (from which claim 4 depends) only refers to a specific position of the thermal-conduction compensation arm, but not a specific position of the temperature sensor. 
16.	Claim 4 recites the limitation “by adjusting a position of the temperature sensor disposed on the thermal-conduction compensation arm to adjust a thermal conductive distance, a purpose of temperature compensation is achieved and the specific position where the temperature sensor is disposed is confirmed” in lines 5-9.  This recitation renders the claim indefinite, as claim 4 is a dependent apparatus claim that includes a positive recitation of a method step, i.e., “by adjusting a position of the temperature sensor…”  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). As such, one of ordinary skill in the art would not be reasonably apprised of the scope of wherein a thermal conductive distance is configured to be adjusted by adjusting a position of the temperature sensor disposed on the thermal-conduction compensation arm” or something similar. 
17.	Claims 5-6 are rejected as ultimately depending from a claim (claim 4) rejected under 35 U.S.C. 112(b).

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794